UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA
                                                                 19 Cr. 590 (KPF)
                        -v.-
                                                                      ORDER
    NUNZIO GENTILLE,

                                Defendant.

KATHERINE POLK FAILLA, District Judge:

        On November 1, 2019, Defendant Nunzio Gentille was sentenced by this

Court principally to a term of six months’ imprisonment. Gentille is serving the

remainder of his sentence at the Metropolitan Correctional Center (the “MCC”)

in Manhattan; his scheduled release date is April 27, 2020. Gentille has moved

for immediate release so that he may begin his term of supervised release,

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), citing the risks to his health

occasioned by his continued incarceration at the MCC during the current

COVID-19 pandemic. As set forth in the remainder of this Order, the Court

grants his motion and orders that the remainder of his sentence be reduced to

time served, and that he immediately be released to begin his period of

supervised release.

                                       BACKGROUND 1

        In April 2016, Nunzio Gentille was initially convicted in this District of

conspiracy to distribute and possess with intent to distribute methylone,



1       For ease of reference, Gentille’s letter motion for compassionate release is referred to as
        “Def. Br.” (Dkt. #28); the Government’s April 6, 2020 response as “Gov’t Br.” (Dkt. #31);
        and Gentille’s Revised Final Presentence Investigation Report as “PSR” (Dkt. #21).
cocaine, and marijuana. See United States v. Gentille, No. 14 Cr. 608 (AJN). In

that case, Gentille was sentenced on May 5, 2016, to a term of 60 months’

imprisonment, to be followed by a term of five years’ supervised release. (Id.;

PSR ¶ 6).

      On July 9, 2019, Gentille was transferred to the Bronx Community

Reentry Center (“Bronx CRC”). (PSR ¶ 7). On July 24, 2019, Gentille walked

away from the Bronx CRC and refused to self-surrender to the United States

Marshals Service (“USMS”). (Id. at ¶¶ 8, 9). Gentille was ultimately arrested by

the USMS on August 8, 2019. (Id.). On September 12, 2019, Gentille pleaded

guilty to a one-count indictment charging him with escape. (Minute Entry for

September 12, 2019). The Court sentenced Gentille to six months’

imprisonment. (Dkt. #16). The Court did not impose a period of supervised

release because Gentille was already subject to a term of five years’ supervised

release for his prior conviction in United States v. Gentille, No. 14 Cr. 608

(AJN). (Id.). Presumably because of the short period of time remaining on his

prison term, the Bureau of Prisons (the “BOP”) allowed Gentille to remain at

the MCC for the remainder of his sentence.




      To the extent that the Court has dispensed with a lengthy discussion of Gentille’s
      underlying criminal conduct or his prosecution in this District, or with a lengthy
      analysis of certain of the legal issues in this case, that brevity should not be
      misinterpreted as a lack of engagement with these matters. Rather, the Court wishes to
      expedite resolution of this, an uncontested motion for Gentille’s early release, and
      therefore presents only what is necessary to its decision. Relatedly, the Court pauses to
      note its debt to judicial colleagues in this District who have spent much time analyzing
      the relevant legal issues, and whose analyses aid the Court’s own.

                                              2
        On March 30, 2020, counsel for Gentille filed a motion for compassionate

release on his behalf. (Dkt. #28). In it, counsel requested that the Court

modify Gentille’s sentence to time served so he could begin serving the five year

term of supervised release remaining in his prior conviction. Among other

things, defense counsel observed that the COVID-19 virus “thrives in densely

packed populations, and the MCC is ill-equipped to contain the pandemic and

prevent COVID-19 from becoming a de facto health threat for Mr. Gentille.” (Id.

at 1; see also id. at 9 (“The MCC has disclosed that as of March 25, 2020,

nearly one-third of its current population is high-risk within the CDC’s

definition (205 inmates), creating a powerful likelihood that the coronavirus will

spread throughout the facility, and particularly endanger the at-risk inmates,

many of whom were already exposed to the virus by an inmate who tested

positive and was housed on an open dorm unit with many of the at-risk

inmates.”)). In letter briefs dated March 31 and April 6, 2020 (Dkt. #30, 31),

the Government expressed its opposition to Gentille’s motion.

        On April 8, 2020, the Government filed a letter reconsidering its earlier

position, and stating that it would not oppose Gentille’s motion for

compassionate release. (Dkt. #33). Further, the Government stated that it

would waive any argument that Gentille had failed to satisfy the exhaustion

requirement set forth in 18 U.S.C. § 3582(c)(1)(A) on the unique facts of this

case:

              First, Gentille has served the vast majority of his
              sentence, and only has 19 days left to serve. Second,
              the crime for which Gentille pled guilty — escape — is
              non-violent in nature, and he does not appear to pose a
                                          3
              risk of violence to the community. Third, given that
              Gentille’s expected release date is April 27, 2020, if
              Gentille is required to wait 30 days before seeking relief
              from the Court, he would be unable to obtain the relief
              sought. Fourth, Gentille has been categorized by the
              Metropolitan Correctional Center (“MCC”) as a high-risk
              inmate with respect to suffering severe symptoms
              resulting from COVID-19 [based on his medical history].
              Fifth, Gentille proposed a plan for isolation in a studio-
              apartment upon release, which provides greater health
              and safety assurances.

(Id. at 1).

                                   DISCUSSION

      “A court may not modify a term of imprisonment once it has been

imposed except pursuant to statute.” United States v. Gotti, No. 02 Cr. 743

(CM), 2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020); accord United States v.

Monzon, No. 99 Cr. 157 (DLC), 2020 WL 550220, at *1 (S.D.N.Y. Feb. 4, 2020).

One such statutory provision, known as the compassionate release provision,

specifies in relevant part:

              c) The court may not modify a term of imprisonment
              once it has been imposed except that —

              (1) in any case —

              (A) the court, upon motion of the Director of the Bureau
              of Prisons, or upon motion of the defendant after the
              defendant has fully exhausted all administrative rights
              to appeal a failure of the Bureau of Prisons to bring a
              motion on the defendant’s behalf or the lapse of 30 days
              from the receipt of such a request by the warden of the
              defendant’s facility, whichever is earlier, may reduce the
              term of imprisonment (and may impose a term of
              probation or supervised release with or without
              conditions that does not exceed the unserved portion of
              the original term of imprisonment), after considering the
              factors set forth in section 3553(a) to the extent that
              they are applicable, if it finds that —

                                          4
             (i) extraordinary and compelling reasons warrant such
             a reduction ….

18 U.S.C. § 3582(c)(1)(A)(i).

      Of potential note, the compassionate release provision was amended by

the First Step Act of 2018 to permit defendants, and not merely the BOP, to

make such motions under certain circumstances. See First Step Act of 2018,

Pub. L. 115-391, § 603, 132 Stat. 5194, 5239 (2018). As courts in this District

have observed, the amended provision reflects a balance struck between

“competing congressional objectives.” United States v. Russo, No. 16 Cr. 441

(LJL), Dkt. #54 at 4 (S.D.N.Y. Apr. 3, 2020). On the one hand, the statute

includes an exhaustion requirement in recognition of the fact that the “BOP is

frequently in the best position to assess, at least in the first instance, a

defendant’s conditions, the risk presented to the public by his release, and the

adequacy of a release plan.” Id. On the other hand, the statute itself provides

an exception to this exhaustion requirement, permitting a defendant to seek

judicial review — even if he has not yet fully exhausted his administrative

rights — where 30 days have elapsed from the warden’s receipt of the

defendant’s request. This built-in exception to the statutory exhaustion

requirement “unquestionably reflects congressional intent for the defendant to

have the right to a meaningful and prompt judicial determination of whether he

should be released.” Id.

      The instant motion is one of many filed by sentenced defendants in

federal custody who are understandably worried about (and at particular

medical risk for) contracting COVID-19. These motions seek immediate relief,
                                         5
recognizing the speed with which the virus spreads, the impracticability of

social distancing in federal prison, and the marked deficiencies in hygiene and

medical care in prison. This case is, in the Court’s experience, one of

comparatively few in which the Government does not oppose the motion. And

while it would be easy for the Court to co-sign what is effectively a joint request

of the parties, it must first address an issue common to nearly all of these

motions — namely, whether the Court has the ability to overlook a defendant’s

failure to exhaust administrative remedies. (See Dkt. #33 (arguing that the

Court has the power to waive the exhaustion requirement)).

      The Court recognizes that thoughtful judges in this District have come to

different conclusions on the point. Compare, e.g., United States v. Woodson,

No. 18 Cr. 845 (PKC), 2020 WL 1673253, at *4 (S.D.N.Y. Apr. 6, 2020)

(concluding that courts may not excuse or overlook the exhaustion

requirement: “The Court expresses the hope that the BOP will state its position

in a reasoned determination of Woodson’s application. If the BOP anticipates

that it will be unable to address the merits of Woodson’s application, it should

deny his application now and thereby open his pathway to seek judicial relief.

For the agency to make the advance decision to allow the 30-day window to

run out, but not to act to deny the application would be irresponsible.”)

(collecting cases), with United States v. Perez, No. 17 Cr. 513 (AT), 2020 WL

1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (concluding that exhaustion

requirement can be excused: “The Court concludes that requiring [the

defendant] to exhaust administrative remedies, given his unique circumstances

                                         6
and the exigency of a rapidly advancing pandemic, would result in undue

prejudice and render exhaustion of the full BOP administrative process both

futile and inadequate.”). It has spent much time considering the arguments,

and the judicial decisions, on both sides. For the reasons set forth in the

following paragraph, this Court need not finally decide the issue in this case.

However, after considering the arguments it has received to date, the Court is

inclined to align itself with the Woodson court, and with its many colleagues

who have concluded that courts lack the authority to waive the administrative

exhaustion requirement stated in § 3582(c)(1)(A). See also, e.g., United States

v. Gross, No. 15 Cr. 769 (AJN), 2020 WL 1673244, at *2 (S.D.N.Y. Apr. 6, 2020)

(“However, the Court is skeptical that the First Step Act admits of such

exception to its statutory exhaustion requirement.”); United States v. Lowry,

No. 18 Cr. 882 (LTS), 2020 WL 1674060, at *2 (S.D.N.Y. Apr. 6, 2020) (“Thus,

while he clearly is eligible for, and has been approved for, release under the

BOP’s administrative policy, he is not facially eligible for compassionate release

under the statutory provision.”); United States v. Weiland, No. 18 Cr. 273

(LGS), 2020 WL 1674137, at *1 (S.D.N.Y. Apr. 6, 2020) (“WHEREAS Defendant

is incorrect that the Court has authority to waive the administrative exhaustion

requirements stated in § 3582….”).

      As noted, the failure to exhaust in this case is not fatal to Gentille’s

motion. The Court agrees with the Government that § 3582(c)(1)(A)’s

exhaustion requirement is not jurisdictional, but rather is a claims-processing

rule that the Government can waive by failing to raise an exhaustion argument.

                                         7
(See Gov’t Br.). See generally Coleman v. Newburgh Enlarged City Sch. Dist.,

503 F.3d 198, 203 (2d Cir. 2007) (“Recently, however, the Supreme Court has

admonished lower courts to more carefully distinguish between jurisdictional

rules and mandatory claims-processing rules, the latter being subject to waiver

and forfeiture[.]” (internal citations and quotations omitted)); cf. Eberhart v.

United States, 546 U.S. 12, 16 (2005) (per curiam) (“‘Clarity would be

facilitated’ ... ‘if courts and litigants used the label “jurisdictional” not for

claim-processing rules, but only for prescriptions delineating the classes of

cases (subject-matter jurisdiction) and the persons (personal jurisdiction)

falling within a court’s adjudicatory authority.’”). To its credit, the Government

has determined to waive the exhaustion requirement in this case. (Dkt. #33).

The Court therefore need not decide whether it also has the power to excuse

non-compliance, and under what circumstances it has that power, and instead

proceeds to consider the merits of Gentille’s request.

      In a recent opinion, this Court framed the analysis for determining

whether “extraordinary and compelling reasons warrant such a reduction ...

and that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In

particular, in United States v. Lisi, the Court observed:

             The relevant policy statement is found in U.S.S.G.
             § 1B1.13, which states in pertinent part that

             [T]he court may reduce the term of imprisonment if ...
             the court determines that [e]xtraordinary and
             compelling reasons warrant the reduction; ... [t]he
             defendant is not a danger to the safety of any other
             person or to the community, as provided in 18 U.S.C.
                                           8
               § 3142(g); and [t]he reduction is consistent with this
               policy statement.

               U.S.S.G. § 1B1.13(1)(A), (2), and (3). Additionally, the
               court must “consider[ ] the factors set forth in section
               3553(a) to the extent that they are applicable.” 18
               U.S.C. § 3582(c)(1)(A). “The defendant has the burden
               to show he is entitled to a sentence reduction.” United
               States v. Ebbers, No. 02 Cr. 1144-3 (VEC), 2020 WL
               91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing United
               States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020), reconsideration denied, No. 15 Cr. 457 (KPF), 2020 WL

1331955 (S.D.N.Y. Mar. 23, 2020). Both prongs are satisfied in this case.

      The present circumstances are unprecedented, as a sister court in this

District has recognized in a case involving health issues identical to those faced

by Gentille:

               It is readily apparent — and the Court here finds — that
               the circumstances presented here are extraordinary
               and compelling so as to justify compassionate release in
               [the defendant’s] case. The COVID-19 pandemic is
               extraordinary and unprecedented in modern times in
               this nation. It presents a clear and present danger to
               free society for reasons that need no elaboration.
               COVID-19 presents a heightened risk for incarcerated
               defendants like [the defendant] with respiratory
               ailments such as asthma. The Centers for Disease
               Control warns that persons with asthma are at high risk
               of serious illness if they contract the disease. Further,
               the crowded nature of municipal jails such as the
               facility in which [the defendant] is housed present an
               outsize risk that the COVID-19 contagion, once it gains
               entry, will spread. And, realistically, a high-risk inmate
               who contracts the virus while in prison will face
               challenges in caring for himself.

United States v. Hernandez, No. 18 Cr. 834-04 (PAE), 2020 WL 1684062, at *3

(S.D.N.Y. Apr. 2, 2020) (collecting cases).

                                           9
      The Court further agrees with the parties that granting Gentille’s motion

would not run afoul of the sentencing factors set forth in § 3553(a). Gentille

has served a sentence that balances the seriousness of his criminal conduct

with his acceptance of responsibility. His prior criminal history does not

disclose a propensity for violence. His remaining term of incarceration is short.

And his medical conditions place him at a higher risk for developing serious

medical complications were he to contract COVID-19. Gentille and his counsel

have also put forward a plan for his reentry into society in a way that is aimed

to protect him from exposure to COVID-19. Specifically, Gentille’s half-brother,

Mark Muller, has agreed that Gentille may stay in isolation in an apartment

Mr. Muller owns in Patchogue, New York. (Def. Br. 10). The Court has been

informed that the Office of Probation has approved this location. (Dkt. #29).

      In sum, the Court agrees with the parties that current circumstances

merit compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The Court

GRANTS Gentille’s motion as follows: The Court modifies Gentille’s previously-

imposed term of imprisonment on Count One of Indictment 19 Cr. 590 (KPF) of

six months’ imprisonment to time served. The Court further orders that the

BOP release Gentille immediately, and without regard to any quarantine

provisions that might otherwise be applied, in order to reside at the apartment

in Patchogue, New York. The conditions of supervised release originally

imposed in Case No. 14 Cr. 608 (AJN), will now go into effect.

      The Court concludes by noting that this Order reflects its agreement with

the parties’ argument that Gentille would be safer from COVID-19 at Mr.

                                       10
Muller’s apartment than at the MCC. It fully expects that Gentille will

immediately self-quarantine, and that Gentille will maintain, on release, the

same concerns for his health and safety — and the health and safety of the

community he is now reentering — that were expressed so well by his counsel

in the compassionate release motion.

       SO ORDERED.

Dated: April 9, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                       11
